Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00204-CR

                              Benito Aguilar GARZA, Jr.,
                                      Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 10-05-13044-CR
                     Honorable Richard C. Terrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED July 16, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice